Per curiam.
The State Disciplinary Board of the State Bar of Georgia has petitioned this court for the appointment of a receiver to inventory the files of Edgar A. Fry, an attorney at law, and to take such steps as may be appropriate to protect the interest of the clients of Fry. The petition is filed in accordance with the provisions of Rules 4-105 and 4-219 (c) and (d) of Part IV of the Rules and Regulations for the Organization and Government of the State Bar of Georgia. 241 Ga. 643.
Fry was indicted for the offense of murder and upon entering a plea of guilty has been sentenced to life in prison. Upon a review of the petition of the State Disciplinary Board and the exhibits attached thereto, including acknowledgments and waiver by Fry and his attorney of record, we conclude that Fry does not have a partner, associate or other appropriate representative available to care for the interests of his clients and that because of his incarceration he is unable personally to attend to such matters as may require immediate attention. Disbarment proceedings have been instituted against Fry.
In view of the facts and findings recited above, this court finds that the interests of the clients of Fry can be protected only by the appointment of a receiver as prayed and it is therefore ordered that Arthur K. Bolton of the Griffin Judicial Circuit is named and appointed as receiver under the provisions of the Code of Professional Responsibility with the authority to inventory the files of Fry and to take such steps as are appropriate to protect the interests of the clients of Fry. The court also authorizes the office of the General Counsel of the State Bar of Georgia to assist the receiver *248in the carrying out of his duties. The receiver is authorized to employ clerical and legal assistance in the performance of his duties. The State Bar of Georgia is ordered to reimburse the receiver for expenses incurred and is authorized to compensate the receiver for his services from such funds as may be available.
Decided July 21, 1983.
Omer W. Franklin, Jr., General Counsel State Bar, Bridget B. Bagley, Assistant General Counsel State Bar, for State Bar of Georgia.
. Richard T. Bridges, for appellee.
Prior to undertaking the inventory of files the receiver is directed to first review the files of his own office and conduct a preliminary review of the matters pending in the office of Fry. Any possible conflict which may appear shall be immediately reported to this court in order that an auxiliary receiver may be appointed to dispose of the matters which may be in conflict.

So ordered.


All the Justices concur.